         Case 7:20-cr-00626-PMH
Case 7-20-cr-00626-PMH           Document
                           Document       202 inFiled
                                    199 Filed    NYSD 07/27/21  Page 1 ofPage
                                                        on 07/26/2021     2   1 of 2
                                           U.S. Department of Justice
 [Type text]
                                           ApplicationUnited
                                                        granted.    The status
                                                                 States    Attorneyconference currently scheduled for
                                           August 2, 2021
                                                      Southern District of New York17, 2021, with
                                                             is adjourned      to  November
 A                                         appearances as follows: Defendants Erskine, Luster, Thomas,
                                           Austin, Nieves, and Sligh at 10:30 a.m.; Defendants Walker,
                                           Senior, Soto, Washington, Woods, and Hugh at 11:30 a.m.;
                                           Defendants   Ingram,
                                                      United        Outlaw,
                                                             States District   Santos, Thornton, and Trent at 12:30
                                                                             Courthouse
                                                      300 Quarropas
                                           p.m. A Speedy             Street
                                                             Trial Act    order will be docketed separately.
                                                      White Plains, New York 10601

                                           The Clerk of the Court is respectfully directed to terminate the
                                                     July 26,at 2021
                                           motion sequence      Doc. 199.

 BY ECF                                    SO ORDERED.

 The Honorable Philip M. Halpern           _______________________
 United States District Judge              Philip M. Halpern
                                           United States District Judge
 Southern District of New York
 300 Quarropas Street                      Dated: White Plains, New York
 White Plains, New York 10601                     April 27, 2021

     Re:    United States v. Dwight Reid, et al., S3 20 Cr. 626 (PMH)

 Dear Judge Halpern:

         The Government respectfully requests, with the consent of all defendants, that the Court
 (1) adjourn for approximately 60 days the status conference currently scheduled for August 2,
 2021, and (2) exclude time under the Speedy Trial Act until the date of the rescheduled status
 conference. The Government has engaged most of the defendants in this matter in pre-trial
 resolution discussions and many of those discussions remain ongoing. The Government has
 produced the majority of Rule 16 discovery in the Government’s possession and will continue to
 make productions on a rolling basis. In addition, at the next scheduled appearance, the
 Government intends to seek a motion schedule.
        Case 7:20-cr-00626-PMH
Case 7-20-cr-00626-PMH          Document
                          Document       202 inFiled
                                   199 Filed    NYSD 07/27/21 Page 2 ofPage
                                                       on 07/26/2021    2   2 of 2
                                                                                            Page 2




         An exclusion of time under the Speedy Trial Act would be in the interest of justice to allow
 the parties time to (1) continue to produce and review discovery, (2) contemplate any motions, and
 (3) discuss possible pre-trial dispositions. See 18 U.S.C. § 3161(h)(7)(A). A proposed Order is
 attached to this letter.


                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      United States Attorney for the
                                                      Southern District of New York

                                               By:    /s______________
                                                      Shiva H. Logarajah
                                                      David R. Felton
                                                      Courtney Heavey
                                                      Assistant United States Attorneys
                                                      Tel: 914-993-1918
                                                           212-637-2299
                                                           212-637-2413



 cc:    All Counsel (via ECF)
